



Exhibit 10.19  
BLACK KNIGHT, INC.
EMPLOYEE STOCK PURCHASE PLAN
The board of directors of Black Knight Financial Services, Inc., a Delaware
corporation, originally adopted the “Black Knight Financial Services, Inc.
Employee Stock Purchase Plan” on July 20, 2015 (the “Effective Date”). The
“Black Knight Financial Services, Inc. Employee Stock Purchase Plan”, which is
now titled the “Black Knight, Inc. Employee Stock Purchase Plan” (the “Plan”)
was adopted by the board of directors of, and assumed by, Black Knight, Inc.
(the “Company”) on September 29, 2017, and was last amended and restated
effective as of December 5, 2019. The Plan shall remain in effect, subject to
the right of the Board to amend or terminate the Plan at any time pursuant to
Section 10.1 hereof, until all of the shares of Company Stock authorized under
the Plan have been purchased according to the Plan’s provisions.
ARTICLE 1
PURPOSE OF THE PLAN
1.1 PURPOSE. The Company has determined that it is in its best interests to
provide an incentive to attract and retain employees and to increase morale by
providing a program through which employees may acquire a proprietary interest
in the Company through the purchase of shares of Company Stock. The Plan shall
permit Participants to purchase shares of Company Stock through payroll
deductions and through a Company matching program. Participation in the Plan is
entirely voluntary and neither the Company nor any of its Subsidiaries makes any
recommendations to Participants as to whether they should participate in the
Plan. The Plan is not intended to be an employee benefit plan under the Employee
Retirement Income Security Act of 1974, as amended, nor qualify as an “employee
stock purchase plan” under Section 423 of the Code.
ARTICLE 2
DEFINITIONS
Capitalized terms used herein without definition shall have the respective
meanings set forth below:
2.1 ACCOUNT. “Account” means the bookkeeping entry maintained by the Company on
behalf of each Participant for the purpose of accounting for all Participant
Contributions credited to the Participant pursuant to the Plan.
2.2 BASE EARNINGS. “Base Earnings” means the amount of a Participant’s regular
salary or base pay, before deductions required by law and deductions authorized
by the Participant, including any elective deferrals under a plan qualified
under Sections 125 or 401(a) of the Code or any nonqualified deferred
compensation plan. In the case of Participants primarily compensated on a
commission basis, “Base Earnings” may include commission earnings not to exceed
$10,000 per month. “Base Earnings” shall not include: wages paid for overtime,
extended workweek schedules or any other form of extra compensation, payments
made by a Participating Company or any other entity for Social Security,
workers’ compensation, unemployment compensation, disability payments or any
other payment mandated by state or federal statute, or salary-related
contributions made by a Participating Company or any other entity for insurance,
annuity or any other employee benefit.
2.3 BOARD. “Board” means the Board of Directors of the Company.
2.4 BROKER. “Broker” means the financial institution designated by the Company
to act as Broker for the Plan.
2.5 CODE. “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder.
2.6 COMMITTEE. “Committee” means the Committee described in Article 8.
2.7 COMPANY. “Company” means Black Knight, Inc., a Delaware corporation, and any
successor thereto.
2.8 COMPANY STOCK. “Company Stock” means common stock of the Company, par value
$0.0001 per share.


 





--------------------------------------------------------------------------------





2.9 ELIGIBLE PERSON. “Eligible Person” means each employee of a Participating
Company. Notwithstanding the foregoing, persons determined by the Committee not
to be Eligible Persons and persons on a leave of absence shall not be treated as
“Eligible Persons” for purposes of this Plan.
2.10 FINANCIAL HARDSHIP. “Financial Hardship” means a reasonable financial need
of the Participant, as determined by the Black Knight Benefits Manager, in his
or her reasonable discretion. Examples of Financial Hardship may include,
without limitation, the following: (i) actual or expected unreimbursed medical
expenses incurred or expected to be incurred by the Participant or the
Participant’s spouse or other dependents; (ii) purchase or expected purchase of
the Participant’s primary residence, or to prevent eviction from, or foreclosure
on the mortgage of, the Participant’s primary residence; (iii) tuition expenses
and related educational fees for the Participant or the Participant’s spouse or
other dependents for the next twelve (12) months; (iv) burial or funeral
expenses for the Participant’s parents, spouse or dependents; (v) repair of
damage to the Participant’s principal residence; (vi) expenses and losses
(including the loss of income) incurred as the result of a natural disaster;
(vii) actual or expected payment of state or federal income taxes; (viii)
Participant becoming financially responsible for a parent, adult child or other
family member; (ix) illness or injury to the Participant or Participant’s spouse
or other circumstances resulting in loss of income; and (x) military deployment
or expected military deployment of Participant or Participant’s spouse. The
foregoing list is not intended to be exhaustive and the Black Knight Benefits
Managers is authorized to determine, in their reasonable discretion, whether a
Financial Hardship exists based upon the facts and circumstances described in a
Participant’s written request for a Financial Hardship waiver as provided in
Section 6.5.
2.11 MATCHING DATE. “Matching Date” means the date during the calendar month
following the annual anniversary of the applicable Quarter End on which Match
Shares are credited to a Participant’s Account.
2.12 MATCH PRICE. “Match Price” means the closing price of a share of Company
Stock on the Wednesday preceding the Matching Date (or on such other date during
the week that includes the Matching Date, as determined by the Company).
2.13 MATCH SHARES. “Match Shares” means shares of Company Stock credited to
Participants’ Share Accounts pursuant to Article 5 and Sections 6.1 and 6.2(a).
     2.14 PARTICIPANT. “Participant” means an Eligible Person who has satisfied
the eligibility requirements of Section 3.1 and has become a participant in the
Plan in accordance with Section 3.2.


2.15 PARTICIPANT CONTRIBUTIONS. “Participant Contributions” shall have the
meaning ascribed to such term in Section 4.1.


2.16 PARTICIPATING COMPANY. “Participating Company” means the Company and, to
the extent designated by the Committee as a Participating Company, any
subsidiary (as that term is used in Form S-8) of the Company.
2.17 PAYROLL PERIOD. “Payroll Period” means the pay periods coinciding with the
Participating Company’s payroll practices, as revised from time to time.
2.18 PLAN YEAR. “Plan Year” means the twelve consecutive month period ending
each December 31.
2.19 PREVIOUSLY RELATED EMPLOYER. “Previously Related Employer” means Black
Knight Financial Services, Inc., Fidelity National Financial, Inc., Cannae
Holdings, Inc., and Fidelity National Information Services, Inc. (and any
predecessor, successor or Subsidiary of any of the foregoing).
2.20 QUALIFYING EMPLOYMENT. “Qualifying Employment” means (i) employment with
any Participating Company (including both current employment and, with respect
to employees who were reinstated or rehired by a Participating Company within
one (1) year after the cessation of employment with a Participating Company,
employment with the Participating Company prior to the cessation of employment),
and (ii) employment with a Previously Related Employer prior to commencing
employment with a Participating Company (provided that the employee was hired by
the Participating Company within one (1) year after cessation of employment with
the Previously Related Employer).


 





--------------------------------------------------------------------------------





2.21 QUARTER. “Quarter” means, with respect to each Plan Year, the following
four calendar quarters: January 1 through March 31, April 1 through June 30,
July 1 through September 30 and October 1 through December 31.
2.22 QUARTER END. “Quarter End” means the last day of each Quarter (i.e., March
31, June 30, September 30 or December 31).
2.23 SHARE ACCOUNT. “Share Account” means the account maintained by the Broker
on behalf of each Participant for the purpose of accounting for Match Shares and
Company Stock purchased by the Participant pursuant to the Plan.
2.24 SUBSIDIARY. “Subsidiary” means any corporation or other entity, including,
but not limited to, a partnership or joint venture, at least fifty percent (50%)
of the total combined voting power of all classes of stock (or, in the case of a
non-corporate entity, the voting equity) of which is owned, directly or
indirectly, by another entity.
ARTICLE 3
ELIGIBILITY AND PARTICIPATION
3.1 ELIGIBILITY. Unless otherwise determined by the Committee,
(a) each Eligible Person who was a Participant in the Plan as of the effective
date of the most recent amendment and restatement shall continue to be eligible
to participate in the Plan;
(b) each Eligible Person who was employed by an organization that was part of a
corporate transaction with a Participating Company immediately prior to
commencing employment with the Participating Company shall be eligible to
participate in the Plan upon commencing employment with the Participating
Company if (1) such corporate transaction documents provided for such immediate
eligibility or (2) the Committee so decides; and
(c) all other Eligible Persons shall be eligible to participate in the Plan
following the later of:
(i) attaining the age of eighteen (18), and
(ii) the completion of ninety (90) days of Qualifying Employment.
The Committee may, in its discretion, waive any of the foregoing eligibility
requirements on an individual or group basis.
3.2 PARTICIPATION. An Eligible Person who has satisfied the eligibility
requirements of Section 3.1 may become a Participant in the Plan upon his or her
completion of such enrollment procedures as the Company may prescribe, which
procedures may include responding to enrollment procedures set forth via an
Internet website or a voice response system authorizing payroll deductions.
Payroll deductions for a Participant shall commence as soon as administratively
practicable following the completion of the enrollment procedures established by
the Company and shall remain in effect until changed by the Participant in
accordance with Section 4.2 below. Notwithstanding anything to the contrary, the
Committee may, in its sole discretion, preclude any person from participation in
the Plan, whether or not such person would otherwise meet the eligibility
requirements in Section 3.1 above. Employees who become eligible to participate
in the Plan due, in whole or in part, to Qualifying Employment attributable to
prior employment with a Participating Company or with a Previously Related
Employer will commence participation on the first day of the month following the
later of (a) commencement of employment with a Participating Company (if the
employee has (90) days of Qualifying Employment on the employment commencement
date) and (b) completion of ninety (90) days of Qualifying Employment.
3.3 SPECIAL RULES. In the event that a person is excluded from participation in
the Plan and a court of competent jurisdiction determines that the person is
eligible to participate in the Plan, the person shall be treated as an Eligible
Person only from the date of the court’s determination and shall not be entitled
to retroactive participation in the Plan.


 





--------------------------------------------------------------------------------





ARTICLE 4
PARTICIPANT CONTRIBUTIONS
4.1 PARTICIPANT ELECTION. Pursuant to the enrollment procedures established by
the Company in Section 3.2, each Participant shall designate the amount of
payroll deductions (“Participant Contributions”) to be made from his or her
paycheck to purchase Company Stock under the Plan. The amount of Participant
Contributions shall be designated in whole percentages of Base Earnings, of at
least 3% and not to exceed 15% of Base Earnings for any Plan Year. The amount so
designated by the Participant shall be effective as soon as administratively
practicable following completion of the enrollment procedures and shall continue
until terminated or altered in accordance with Section 4.2 below.
4.2 CHANGES IN ELECTION. In accordance with procedures established by the
Company, a Participant may decrease or increase the rate of his or her
Participant Contributions or elect to discontinue his or her Participant
Contributions, in either case as soon as administratively practicable. No such
election may be made retroactive, and any new election shall remain in effect
until subsequently modified by the Participant pursuant to this Section 4.2.
4.3 PARTICIPANT ACCOUNTS. The Company shall establish and maintain a separate
Account for each Participant. The amount of each Participant’s Participant
Contribution shall be credited to his or her Account. No interest shall accrue
at any time for any amount credited to an Account of a Participant.
ARTICLE 5
COMPANY MATCH
5.1 ELIGIBILITY TO RECEIVE MATCH SHARES; MATCH FORMULA. Each Participant who
remains an Eligible Person on each day from a Quarter End until the Matching
Date for such Quarter End shall be eligible to receive Match Shares with respect
to Participant Contributions credited to the Participant’s Account for the
Quarter ending on such Quarter End; provided, however, that with respect to
Participant Contributions credited to a Participant’s Account in the first
Quarter of 2020 or thereafter, Match Shares shall only be credited with respect
to such Participant Contributions to the extent the Holding Period Requirement
(described in Section 6.4) has been satisfied with respect to Company Shares
purchased with such Participant Contributions (such Participant Contributions
that satisfy the foregoing requirements, the “Match Eligible Participant
Contributions”). The number of Match Shares credited to a Participant’s Share
Account pursuant to Article 6 shall be determined by dividing the Participant’s
“Matching Credit” (determined pursuant to this Article 5) by the applicable
Match Price.
5.2 OFFICERS. For each Officer who is a Participant in the Plan and is eligible
to receive Match Shares pursuant to Section 5.1, the Matching Credit shall be an
amount equal to one-half of the amount of the Match Eligible Participant
Contributions credited to the Participant’s Account for the Quarter ending on
the applicable Quarter End. For purposes of the Plan and unless otherwise
determined by the Committee, “Officer” means chief executive officer, president,
executive vice president, senior vice president, vice president, or director of
a Participating Company and any other Participant designated as an Officer by
the Committee.
5.3 OTHER PARTICIPANTS. For each Participant who is not an Officer and who is
eligible to receive Match Shares pursuant to Section 5.1, the Matching Credit
shall be an amount equal to one-third of the amount of Match Eligible
Participant Contributions credited to the Participant’s Account for the Quarter
ending on the applicable Quarter End.
5.4 TEN-YEAR ELIGIBLE PERSONS. Notwithstanding the provisions of Section 5.3 to
the contrary, with respect to each Participant who has completed at least ten
years of Qualifying Employment (“Ten-Year Eligible Person”), the Matching Credit
for such Participant under Section 5.3 above with respect to any Match Eligible
Participant Contributions made on or after the date the Participant becomes a
Ten-Year Eligible Person shall be one-half of the amount of the Participant’s
Match Eligible Participant Contributions instead of one-third. For purposes of
this Section 5.4, unless determined otherwise by the Committee, a Participant’s
years of employment shall include such Participant’s years of employment with a
Previously Related Employer and/or such Participant’s years of employment with
an organization that was part of a corporate transaction with the


 





--------------------------------------------------------------------------------





Company immediately prior to commencing employment with the Participating
Company if (1) such corporate transaction documents provided for such credit or
(2) if the Committee so decides.
5.5 CHANGES IN STATUS. In the event that a Participant becomes an Officer or a
Ten-Year Eligible Person during a Quarter, for purposes of determining such
Participant’s Matching Credit, all Match Eligible Participant Contributions made
during the Quarter in which the change in status occurred shall be considered to
have been made as an Officer or Ten-Year Eligible Person for that Quarter.
ARTICLE 6
PURCHASE OF STOCK; ALLOCATION OF MATCH SHARES
AND HOLDING PERIOD REQUIREMENT


6.1 PURCHASE OF COMPANY STOCK. As soon as practicable following the close of
each Payroll Period, the amount credited to a Participant’s Account shall be
transferred by the Participating Company to the Broker, and the Plan shall cause
the Broker to use such amount to purchase shares of Company Stock on the open
market on the Participant’s behalf (each a “Purchase Date”). Any balance
remaining after the purchase shall be credited to the Participant’s Share
Account and shall be used to purchase additional shares of Company Stock as of
the next Purchase Date.
6.2 MATCHING ALLOCATIONS. As soon as practicable following each Quarter End, the
Company shall cause to be allocated to the Share Account of each Participant who
is eligible to receive Match Shares that number of Match Shares determined
pursuant to Article 5. Match Shares shall be posted to the Participant’s Share
Account as soon as practicable after, and credited to such Share Account as of,
each Matching Date.
6.3 FEES AND COMMISSIONS. The Company shall pay the Broker’s administrative
charges for opening the Share Accounts for the Participants and the brokerage
commissions on purchases made that are attributable to Match Shares and the
purchase of Company Stock with Participant Contributions. Participants shall pay
all other expenses of their Share Account, including but not limited to the
Broker’s fees attributable to the issuance of certificates for any and all
shares of Company Stock held in a Participant’s Share Account. Participants
shall also pay the brokerage commissions and any charges associated with the
sale of Company Stock held in the Participant’s Share Account.
6.4.    HOLDING PERIOD REQUIREMENT. Except (a) in the case of a Financial
Hardship waiver described in Section 6.5, (b) in the event of a termination of a
Participant’s employment or (c) as approved by the Committee in connection with
a corporate transaction, Company Stock purchased with Participant Contributions
must be held in a Participant’s Share Account (and may not be sold, hedged,
pledged, hypothecated, made subject to a lien or otherwise disposed of) for a
period of at least 365 days from the Purchase Date (the “Holding Period
Requirement”). For avoidance of doubt, the Holding Period Requirement will not
be considered satisfied for purposes of Section 5.1 and a Participant shall not
receive Match Shares with respect to any Participant Contributions if the
Company Stock purchased with such Participant Contributions is sold, hedged,
pledged, hypothecated, made subject to a lien or otherwise disposed or not held
in the Participant’s Share Account for a period of at least 365 days from the
Purchase Date, whether due to an event described in (a), (b) or (c) in the
previous sentence or otherwise.
6.5    FINANCIAL HARDSHIP. In the event of a Financial Hardship, a Participant
may seek a waiver of the Holding Period Requirement by making a written request
to the Black Knight Benefits Manager at Corporate.Benefits@bkfs.com. Whether a
Participant is granted a full or partial waiver under this provision shall be
subject to the reasonable discretion of Black Knight Benefits Manager. The
proceeds from the sale of Company Stock sold to generate funds needed to
alleviate the Financial Hardship must be at least $200 or, if less, the value of
all shares of Company Stock in the Participant’s Share Account, and the number
of shares of Company Stock sold to alleviate a Financial Hardship should not
exceed that number of shares of Company Stock that is reasonably expected to
alleviate the financial need demonstrated by the Participant.


 





--------------------------------------------------------------------------------





ARTICLE 7
TERMINATION OF EMPLOYMENT
7.1 TERMINATION OF EMPLOYMENT. In the event that a Participant’s employment with
the Participating Company terminates for any reason, the Participant will cease
to be a Participant in the Plan as of the date of termination of employment. All
cash in the Participant’s Account will be transferred to the Participant’s Share
Account. All restrictions set forth in Section 6.4 shall be released as of the
date of a Participant’s termination of employment and no further Match Shares
shall be allocated to such Participant’s Share Account. The Broker may continue
to maintain the Participant’s Share Account on behalf of the Participant;
however, the Participant’s Share Account will cease to be administered under or
have any other affiliation with the Plan. As of the date of termination of
employment, as applicable, the Participant shall pay for any and all expenses
and costs related to his or her Share Account, including but not limited to the
brokerage commissions on purchases of shares of Company stock made on or after
the date of termination and any other fees, commissions, or charges for which
the Participant would otherwise have been responsible for if he or she had
continued to be a Participant in the Plan.
ARTICLE 8
PLAN ADMINISTRATION
8.1 PLAN ADMINISTRATION.
(a) Authority to control and manage the operation and administration of the Plan
shall be vested in the Board, or a committee (“Committee”) appointed by the
Board. Until such time as the Board appoints a Committee to administer the Plan,
the Board shall serve as the Committee for purposes of the Plan. The Board or
Committee shall have all powers necessary to supervise the administration of the
Plan and control its operations.
(b) In addition to any powers and authority conferred on the Board or Committee
elsewhere in the Plan or by law, the Board or Committee shall have the following
powers and authority:
(i) To designate agents to carry out responsibilities relating to the Plan;
(ii) To administer, interpret, construe and apply this Plan and to answer all
questions that may arise or that may be raised under this Plan by a Participant,
his or her beneficiary or any other person whatsoever;
(iii) To establish rules and procedures from time to time for the conduct of its
business and for the administration and effectuation of its responsibilities
under the Plan; and
(iv) To perform or cause to be performed such further acts as it may deem to be
necessary, appropriate, or convenient for the operation of the Plan.
     (c) Any action taken in good faith by the Board or Committee or their
designated agents in the exercise of authority conferred upon it by this Plan
shall be conclusive and binding upon a Participant and his or her beneficiaries.
All discretionary powers conferred upon the Board and Committee shall be
absolute.


8.2 LIMITATION ON LIABILITY. No employee, officer, member of the Board or
Committee, or designated agent of the Board or Committee shall be subject to any
liability with respect to his or her duties under the Plan unless the person
acts fraudulently or in bad faith. To the extent permitted by law, the Company
shall indemnify each member of the Board or Committee and their designated
agents, and any other employee or officer with duties under the Plan who was or
is a party, or is threatened to be made a party, to any threatened, pending or
completed proceeding, whether civil, criminal, administrative, or investigative,
by reason of the person’s conduct in the performance of his or her duties under
the Plan.
ARTICLE 9
COMPANY STOCK


 





--------------------------------------------------------------------------------





9.1 MAXIMUM NUMBER OF SHARES. Subject to Section 9.3 below, the maximum number
of shares of Company Stock which may be allocated as Match Shares and purchased
under the Plan pursuant to Participant Contributions on or after the Effective
Date is 5,000,000 shares. All shares of Company Stock purchased pursuant to the
terms of this Plan shall be purchased on the open market.
9.2 VOTING COMPANY STOCK. The Participant will have no interest or voting right
in shares of Company Stock to be purchased under Article 6 of the Plan until
such shares have been posted to the Participant’s Share Account.
9.3 ADJUSTMENTS. In the event of any merger, reorganization, consolidation,
recapitalization, liquidation, stock dividend, split-up, spin-off, stock split,
reverse stock split, share combination, share exchange, extraordinary dividend,
or any change in the corporate structure affecting the shares of Company Stock,
such adjustment shall be made in the number and kind of shares of Company Stock
that may be purchased under the Plan as set forth in Section 9.1, as may be
determined to be appropriate and equitable by the Committee, in its sole
discretion. The decision by the Committee regarding any such adjustment shall be
final, binding and conclusive.
ARTICLE 10
MISCELLANEOUS MATTERS
10.1 AMENDMENT AND TERMINATION. The Board reserves the right to amend, modify,
or terminate the Plan at any time; provided, however, that no amendment that
requires stockholder approval in order for the Plan to continue to comply with
the New York Stock Exchange listing standards or any rule promulgated by the
United States Securities and Exchange Commission or any securities exchange on
which the securities of the Company are listed shall be effective unless such
amendment shall be approved by the requisite vote of stockholders of the Company
entitled to vote thereon within the time period required under such applicable
listing standard or rule. Upon termination of the Plan, all cash in the
Participant’s Account will be transferred to the Participant’s Share Account.
The Broker may continue to maintain the Participant’s Share Account on behalf of
the Participant; however, the Participant’s Share Account will cease to be
administered under or have any other affiliation with the Plan, and the
Participant shall thereafter be responsible for any and all expenses and costs
related to his or her Share Account. Notwithstanding the foregoing, no such
amendment or termination shall affect rights previously granted, nor may an
amendment make any change in any right previously granted which adversely
affects the rights of any Participant without the consent of such Participant.
10.2 TAX WITHOLDING. The Company shall have the right to deduct from all amounts
payable or provided to a Participant (whether under this Plan or otherwise) any
taxes required by law to be withheld in respect of amounts payable or provided
under this Plan. Withholding with respect to Match Shares may be satisfied, at
the Company’s option, by withholding from a Participant’s other wages, by
reducing the number of Match Shares credited to a Participant’s Share Account by
that number of shares of Company Stock having a fair market value equal to all
or part of the withholding obligation, by requiring the Participant to remit the
withholding amount to the Company or the Participant’s Employer, and/or by such
other means as the Company or the Participant’s employer may determine.
10.3 BENEFITS NOT ALIENABLE. Benefits under the Plan may not be assigned or
alienated, whether voluntarily or involuntarily, except as expressly permitted
in this Plan. Any such attempt at assignment, transfer, pledge or other
disposition shall be without effect.
10.4 NO ENLARGEMENT OF EMPLOYEE RIGHTS. This Plan is strictly a voluntary
undertaking on the part of the Participating Company and shall not be deemed to
constitute a contract between the Participating Company and any Eligible Person
or to be consideration for, or an inducement to, or a condition of, the
employment of any Eligible Person. Nothing contained in the Plan shall be deemed
to give the right to any Eligible Person to be retained as an employee of, or
otherwise by, the Participating Company or to interfere with the right of the
Participating Company to discharge any Eligible Person at any time.


 





--------------------------------------------------------------------------------





10.5 GOVERNING LAW. To the extent not preempted by Federal law, the Plan shall
be construed in accordance with and governed by the laws of the State of
Florida, excluding any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Plan to the substantive
law of another jurisdiction.
10.6 NON-BUSINESS DAYS. When any act under the Plan is required to be performed
on a day that falls on a Saturday, Sunday or legal holiday, that act shall be
performed on the next succeeding day which is not a Saturday, Sunday or legal
holiday.
10.7 COMPLIANCE WITH SECURITIES LAWS. Notwithstanding any provision of the Plan
to the contrary, the Committee shall administer the Plan in such a way to insure
that the Plan at all times complies with any applicable requirements of Federal
securities laws.
 
 
 




 



